Citation Nr: 0116158	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-24 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
herniated nucleus pulposus L-5, with fusion, currently rated 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran had active duty from December 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, denying the veteran's claim of 
entitlement to an increased rating for his service-connected 
herniated nucleus pulposus L-5, with fusion, currently rated 
40 percent disabling.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes the veteran has not 
been afforded the opportunity for a VA Compensation and 
Pension examination to identify symptoms and manifestations 
of the veteran's herniated nucleus pulposus L-5, with fusion, 
nor has a physician addressed whether the condition diagnosed 
by Dr. Choung as severe degenerative joint disease, or some 
other disability, is etiologically related to the veteran's 
herniated nucleus pulposus L-5, with fusion.  Service 
connection may be granted for a disability that was not 
incurred in or aggravated by service, but that was caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1153; 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  It does not appear that the RO has considered 
whether a separate rating is warranted for arthritis in the 
lumbar spine as a disability incurred in or aggravated by 
service, or as a nonservice-connected disability caused or 
aggravated by a service-connected disability.  Accordingly, 
this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
disability since records were last 
obtained.  After securing the necessary 
release(s), the RO should obtain these 
records.

3.  The veteran should be afforded the 
opportunity for a VA orthopedic 
examination to identify the current 
symptoms and manifestations of a 
herniated nucleus pulposus L-5, with 
fusion.  In so doing, the examiner's 
report should adequately portray the 
anatomical damage, and the functional 
loss, due to damage or infection in parts 
of the system, to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination 
and endurance.  The functional loss may 
be due to pain, supported by adequate 
pathology and evidence by the visible 
behavior of the claimant undertaking the 
motion.  Inquiry should be directed to 
considerations of less movement than 
normal, more movement than normal, 
weakened movement, excess fatigability, 
incoordination, or pain on movement, 
swelling, deformity or atrophy of disuse 
or instability.  The examiner should 
address whether the veteran experiences 
symptoms comparable with pronounced 
disability, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, little 
intermittent relief.  If there is any 
limitation of motion found to be present, 
the cause of that limitation of motion 
should be identified, to the extent 
possible, and the examiner should 
indicate in the examination report where 
in the range of motion testing the pain 
begins, and whether there is pathological 
evidence of pain.  In addition, the 
examiner should state whether there is 
ankylosis of the lumbar spine.  

The examiner should investigate whether 
the veteran has degenerative joint 
disease of the lumbar spine and if so 
whether it is at least as likely as not 
that the condition was incurred in or 
aggravated by service or was present to a 
compensable degree within one year 
following separation from service.  If 
not, the examiner should opine as to 
whether any low back disability found to 
be present, including but not limited to 
degenerative joint disease of the lumbar 
spine, was caused or aggravated by a 
service-connected disability and if 
aggravated, to what extent.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  All findings must be 
reported in detail, and a complete 
rationale for any opinion expressed 
should be included in the examination 
report. 

4.  Thereafter, the RO should readjudicate 
this claim, to include consideration of a 
separate disability rating for arthritis 
as a disability that was incurred in or 
aggravated by service, or that was caused 
or aggravated by a service-connected 
disability.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





